NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                             File Name: 04a0040n.06
                             Filed: October 22, 2004

                                               Case No. 02-2505

                              UNITED STATES COURT OF APPEALS
                                   FOR THE SIXTH CIRCUIT


DANNY W. NOBLE; CYNTHIA                   )
L. NOBLE, as legal guardians              )
of Carrie L. Noble,                       )
a developmentally disabled individual,    )
                                          )
       Plaintiffs-Appellants,             )
                                          )                            ON APPEAL FROM THE
              v.                          )                            UNITED STATES DISTRICT
                                          )                            COURT, WESTERN DISTRICT
BRANCH INTERMEDIATE SCHOOL                )                            OF MICHIGAN
DISTRICT; BRANCH INTERMEDIATE             )
SCHOOL DISTRICT, BOARD OF                 )
EDUCATION; ROBERT MONTGOMERY,             )
individually,                             )
                                          )
       Defendants-Appellees.              )
                                          )
__________________________________________)

BEFORE: SUHRHEINRICH and BATCHELDER, Circuit Judges; RICE*, District Judge.

        ALICE M. BATCHELDER, Circuit Judge. Plaintiffs appeal the orders of the district

court granting summary judgment to the defendants Branch Intermediate School District and Branch

Intermediate School District Board of Education on plaintiffs’ claim under Title IX of the Education

Amendments of 1972, 20 U.S.C. §§ 1681-1688 and dismissing without prejudice plaintiffs’ state law

claims; and denying plaintiffs’ Fed. R. Civ. P. 59(e) motion for reconsideration and to amend the

judgment. Plaintiffs’ claims all arise from a sexual assault on Carrie Noble, a developmentally


        *
         The Honorable Water Herbert Rice, United States District Judge for the Southern District of Ohio, sitting
by designation.
disabled minor, while she and her attacker were students at a school for the developmentally

disabled operated by the defendant school district. The district court held that the record did not

contain evidence to support a jury verdict on any of the elements necessary to establish school

district liability under Title IX.

        Having had the benefit of oral argument, and having carefully considered the record on

appeal, the briefs of the parties and the applicable law, we conclude that the district court’s opinion

granting summary judgment and its memorandum opinion denying reconsideration thoroughly and

accurately set out both the undisputed facts and the governing law. Because the issuance of a full

opinion would serve no jurisprudential purpose and would be duplicative, we AFFIRM on the basis

of the district court’s well-reasoned opinions both the order granting summary judgment and

dismissing without prejudice the state law claims and the order denying reconsideration.




                                                  2